 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CLYDE GOLDEN,                                      Case No. 1:18-cv-00033 LJO JLT

12                      Plaintiff,                       ORDER LIFTING THE STAY AND
                                                         AMENDED CASE SCHEDULE
13    v.
                                                         (Doc. 34)
14    HOME DEPOT U.S.A, INC.,

15                      Defendant.

16

17          The parties report that they were unable to resolve the case. Thus, the Court ORDERS:
18          1.     The stay is LIFTED;
19          2.     The case schedule (Doc. 26) is amended as follows:
20                 a.      Any motions to amend or stipulation to amend a pleading SHALL be filed
21   no later than March 26, 2019;

22                 b.      All non-expert discovery SHALL be completed no later than June 17,

23   2019 and all expert discovery SHALL be completed no later than September 30, 2019. The

24   parties SHALL disclose experts no later than July 15, 2019 and any rebuttal experts no later than

25   August 12, 2019;

26                 c.      Any non-dispositive motions SHALL be filed no later than August 30,

27   2019 and heard no later than September 30, 2019;

28                 d.      Any dispositive motions SHALL be filed no later than October 14, 2019


                                                     1
                       1   and heard no later than November 26, 2019;
                       2                     e.     The motion for class certification SHALL be filed no later than December
                       3   17, 2019 and heard no later than April 14, 2020. The opposition SHALL be filed no later than
                       4   January 28, 2020 and the optional reply may be filed no later than February 25, 2020;

                       5                     f.     The mid-discovery status conference is CONTINUED to April 22, 2019

                       6   at 9:45 a.m.

                       7            No other modifications to the case schedule are authorized.

                       8

                       9   IT IS SO ORDERED.

                      10       Dated:       March 5, 2019                            /s/ Jennifer L. Thurston
                                                                              UNITED STATES MAGISTRATE JUDGE
                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
B URKE , W ILLIAMS &                                                                             CASE NO. 1:18-CV-00365-LJO-JLT
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                            LA #4837-8759-0759 v1                          -2-          STIPULATION FOR 28-DAY EXTENSION OF
     LOS A NG EL ES                                                                      TIME TO FILE RESPONSE TO COMPLAINT
